DETAILED ACTION
	The instant application is a national stage entry of PCT/JP2018/007825, filed 01 March 2018, which claims foreign priority to JP2017-039607, filed 02 March 2017.
	The preliminary amendment filed 20 February 2020 is acknowledged. Claims 21-40 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iwasaki et al. (US Patent No. 8,372,394, cited in PTO-892).
2 solution (i.e. divalent metal crosslinking agent) continuously to the surface of the graft using a 27G syringe. Iwasaki et al. disclose the surface layer of the graft immediately gelled (i.e. cured), washed with physiological saline, after which the affected area was sutured. 
Iwasaki et al. disclose an example of treating a male cadaver comprising the steps of inserting an arthroscope; applying 2% w/v purified sodium alginate having a viscosity of 5000 to 6000 mPa/s into the cartilage defect via an 18G needle; adding 10 mL of 100 mM CaCl2 solution (i.e. crosslinking agent) to the affected area to gel the surface (i.e. cure); and washing the knee joint with physiological saline (col.37-38, Example 8).
Iwasaki et al. disclose the purified sodium alginate was sterilized and freeze-dried (i.e. lyophilizate), prior to preparing 1% w/v and 2% w/v concentrated solutions (col. 29-30, Example 1). Iwasaki et al. teach the composition has a viscosity of 400 to 20,000 mPa/s (col. 11, lines 46-51). Iwasaki et al. teach the viscosity was measured at 20 °C, using a cone-plate viscometer with a rotation speed of 0.5 rpm (col. 30, lines 1-37). Iwasaki et al. teach the molecular weight of the sodium alginate salt ranging from 1,000,000 to 1,700,000 Da (col. 13, lines 60-66). Iwasaki et al. teach the concentration of alginic acid salt in solution ranges from 1 to 5% w/v (col. 19, lines 27-35). Iwasaki et al. teach the composition has fluidity such that it can be sealed in a syringe and injected into an affected area, e.g. a cartilage injury lesion (col. 24, lines 45-59). Iwasaki et al. teach it can be injected via a 18 to 27G needle (col. 26, lines 31-41). Iwasaki et al. teach administering the composition in the liquid state. Iwasaki et al. teach providing the composition in the form of a kit, comprising the composition, crosslinking agent, syringe, gel pipette, special-purpose filler, and instructions (col. 28, lines 47 to col. 29, lines 41). Iwasaki et al. teach an 
Iwasaki et al. disclose a method of treating a cartilage disease comprising injecting into a joint a composition comprising a low endotoxin monovalent metal salt of alginic acid, wherein the monovalent metal salt of alginic acid is sodium alginate or potassium alginate and wherein said disease is osteoarthritis, frozen shoulder or joint pain associated with rheumatoid arthritis (claim 1). Iwasaki et al. also disclose using the composition to inhibit cartilage degeneration (claim 2); protecting cartilage (claim 3); repairing cartilage (claim 4); suppressing joint pain (claim 5); inhibiting joint inflammation (claim 6); improving joint function (claim 7); and regenerating hyaline cartilage (claim 9). Iwasaki et al. disclose the composition is effective in repairing cartilage at a cartilage injury lesion as observed in aging, trauma, arthritis, disc injury, meniscus injury or osteochondritis dissecans, inhibiting cartilage degeneration and protecting cartilage (col. 9, lines 1-10). 
The recitation “wherein the composition is in a dry state…before being applied to the injured fibrocartilaginous tissue part” in instant claim 37 is broadly and reasonably interpreted to mean that the composition is in a dry state at any stage prior to being applied, including a freeze-dried state and then formulated into a solution and then applied to the injured tissue. 
Thus, Iwasaki et al. disclose a method of treating a fibrocartilaginous tissue injury, comprising applying a fluid sodium alginate to the injury (wherein the solution does not have any cross-linking agent), and then adding CaCl2 as a crosslinking agent into contact with the alginate composition to cure the alginate polymer. The alginate polysaccharide described by Iwasaki et al. has the same physical properties as required by the instant claims. 
Thus, the disclosure of Iwasaki et al. anticipates claims 21-40 of the instant application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-23, 26-29, 31, 34, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,367,637 in view of Iwasaki et al. (cited above). 
The claims of the ‘637 Patent are drawn towards a method of inhibiting degeneration of joint destruction by injecting (i.e. bringing into contact) a composition containing a therapeutically effective amount of a low endotoxin monovalent metal salt of alginic acid, wherein the method does not comprise administering to the subject a curing agent of the alginic acid monovalent metal salt. Claim 6 states the alginic acid has a molecular weight of 500,000 or more.
The claims do not expressly disclose the viscosity (instant claim 26), concentration (instant claim 28), or that it was in a lyophilizate state (instant claim 38).
Iwasaki et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the alginic acid of Iwasaki et al. to the patients/cartilage identified in the ‘637 Patent because both Iwasaki et al. and the ‘637 Patent teach using a monovalent metal of alginic acid for the treatment of cartilage degeneration. Thus, the ordinary artisan would have had a reasonable expectation of success because the alginic acid of Iwasaki et al. has the same intended use, and physical properties such as molecular weight as taught of Iwasaki et al.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,372,394 in view of Iwasaki et al.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,216,201 in view of Iwasaki et al.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,821,027 in view of Iwasaki et al.
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 18-37 of copending Application No. 16/086,081 in view of Iwasaki et al.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/713,659 in view of Iwasaki et al.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623